UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
LORI LaROCK, as
Administratrix of the Estate of
ROGER A. SANFORD,
                                                     1:19-cv-604
                        Plaintiff,                   (GLS/DJS)

                 v.

ALBANY COUNTY NURSING
HOME et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Emery Celli Brinckerhoff & Abady LLP     DAVID BERMAN, ESQ.
600 Fifth Avenue, 10th Floor             ILANN MARGALIT MAAZEL,
New York, NY 10020                       ESQ.

FOR THE DEFENDANTS:
Burke, Scolamiero & Hurd, LLP            STEVEN V. DEBRACCIO, ESQ.
7 Washington Square
P.O. Box 15085
Albany, NY 12212-5085

Gary L. Sharpe
Senior District Judge

               MEMORANDUM-DECISION AND ORDER

                               I. Introduction

     Plaintiff Lori LaRock, as administratrix of the estate of Roger A.
Sanford, commenced this action against defendants Albany County

Nursing Home, the County of Albany, Larry Slatky, Debbie Gossman,

Rhonda Lyga, and John and Jane Does #1-5, alleging a substantive due

process claim pursuant to 42 U.S.C. § 1983; a violation of the Federal

Nursing Home Reform Amendments (FNHRA)1 and the Omnibus Budget

Reconciliation Act (OBRA)2; and separate state law causes of action. (Am.

Compl., Dkt. No. 12.) Pending is defendants’ motion to dismiss for failure

to state a claim. (Dkt. No. 14.) For the reasons that follow, the motion is

denied.

                               II. Background

A.   Facts3

     Sanford, a seventy-three-year-old who suffered from Alzheimer’s

disease and multiple forms of heart disease, passed away in March 2018.

(Am. Compl. ¶¶ 4, 26.) Prior to his passing, Sanford’s family placed him

into the Albany County Nursing Home because he needed assistance in

performing basic tasks, including dressing and feeding himself, and taking

      1
          See 42 U.S.C. § 1396r.
      2
          See 42 C.F.R. §§ 483.1-483.480.
      3
          The facts are presented in the light most favorable to LaRock.
                                       2
his daily medications, all of which he was no longer able to do alone.

(Id. ¶¶ 25-27.)

      From the outset, Sanford’s daughter, LaRock, would often find her

father “unchanged, unfed, unmedicated, unwashed, unshaven, and even

covered in his own urine and feces.” (Id. ¶ 5.) In one instance, LaRock

“found her father covered in his own urine only to be told that the nursing

home was ‘short staffed’ and that she would have to change him;

otherwise, he would not be changed in the near future.” (Id. ¶ 30.) On

another occasion, LaRock found her father “only partially dressed—laying

in bed with his shirt half on and hanging over the back of his neck with his

chest and stomach exposed.” (Id. ¶ 31.) LaRock also alleges that the

nursing home “refused to feed” Sanford, and LaRock would often find him

“sitting in bed with his dinner tray in front of him, unable to eat because no

staff would assist him.” (Id. ¶ 32.)

      LaRock further claims that the nursing home staff refused to treat

Sanford’s medical conditions, and would often leave prior to completion of

his chronic obstructive pulmonary disease treatment. (Id. ¶¶ 34-35.)

      After complaining to a social worker about the nursing home’s

treatment of Sanford, a staff member “confronted [LaRock] and sniped:

                                       3
‘you don’t have to tell on us.’” (Id. ¶ 41.) LaRock then went to Slatky with

her concerns regarding her father’s care, but Slakty “threatened [LaRock]

that any paperwork would be ‘lost’ if [she] complained about the Nursing

Home to [the Department of Health (DOH)],” and “boasted that a relative of

a Nursing Home employee worked in the DOH department that receives

complaints, and no complaint against the Nursing Home would see the

light of day.” (Id. ¶¶ 43-44, 49-50.)

      On February 24, 2018, about a week prior to Sanford’s passing,

LaRock noticed a change in her father: he seemed lethargic; was coughing

more than usual; and his breathing sounded raspy. (Id. ¶ 57.) LaRock

also noticed that he had “vomited in his bed,” which had not been cleaned

up. (Id.) She then went to speak to Gossman, the head of nursing, and

asked for her father to be sent to the hospital for further evaluation. (Id.

¶¶ 58-59.) Gossman refused, stating that the necessary testing could be

done at the nursing home with its chest x-ray machine. (Id. ¶ 61.)

However, no chest x-ray was ever performed on Sanford between

February 24, 2018 and the day of his passing, one week later. (Id. ¶ 62.)

      Two days later, LaRock called Slatky to inform him of her father’s

condition, and sent him a picture of Sanford “covered in his own vomit.”

                                        4
(Id. ¶¶ 63-64, 66.) Slatky told LaRock that the picture “can’t prove

anything.” (Id. ¶ 68.) Slatky did not take any further action, and failed to

speak with any nursing home staff regarding Sanford’s care or medical

attention. (Id. ¶¶ 76-77, 80.)

      On March 1, 2018, LaRock, after receiving a voicemail message from

Gossman regarding Sanford’s condition, went to the nursing home, where

she found her father “laying unattended in his room in agony,” “drenched in

sweat,” “violently gasping for air,” with “[a]n oxygen tube [hanging] from

[his] nose.” (Id. ¶¶ 83-84, 87, 89, 91-93.) LaRock “screamed for help,” but

“[n]o one responded.” (Id. ¶¶ 95-96.) She then found Lyga, a nurse, who

“did not deny that . . . Sanford was in urgent need of medical care,” but

stated that “[she] did not leave him there, . . . Gossman did,” and made no

effort to help Sanford or get him medical attention. (Id. ¶¶ 98-103.)

      Other additional staff at the nursing home “knew about . . . Sanford’s

grave medical condition, yet abandoned [him] as he lay dying in his room.”

(Id. ¶ 106.) Further, when Gossman became aware of the situation, she

“reacted with no urgency,” did not offer any medical assistance, and left

him “unattended by any medical personnel.” (Id. ¶¶ 111-14.)

      LaRock called 911, (id. ¶ 110), and, according to “[c]ontemporaneous

                                       5
records from emergency paramedics,” Sanford was “found laying in [the]

hospital bed unresponsive in obvious respiratory failure near respiratory

arrest, was pale and sweating excessively, and was in need of immediate

airway support,” (id. ¶ 115 (internal quotation marks omitted).).

      Sanford was transferred to Albany Medical Center, where doctors

assessed that he “likely aspirated on his own vomit,” and “medical care

was too late.” (Id. ¶¶ 118-19.) Sanford passed away on March 3, 2018 of

aspiration pneumonia. (Id. ¶¶ 121-22.)

      Following her father’s death, LaRock filed a complaint with the DOH.

(Id. ¶ 123.) After conducting an investigation, reviewing medical records,

and interviewing various nursing home staff, the DOH concluded that the

nursing home: “violated 42 C.F.R. § 483.24 by failing to provide

. . . Sanford with basic life support, including CPR, to a resident requiring

such emergency care prior to the arrival of emergency medical personnel

and subject to related physician orders and the resident’s advance

directives”; “violated 42 C.F.R. § 483.25 by failing to ensure that residents

receive treatment and care in accordance with professional standards of

practice, the comprehensive person-centered care plan, and the resident’s

choices”; and

                                       6
            violated 42 C.F.R. § 483.25(i) by failing to provide
            respiratory care and failing to ensure that a resident
            who needs respiratory care, including tracheostomy
            care and tracheal suctioning, is provided such care,
            consistent with professional standards of practice, the
            comprehensive person-centered care plan, the
            residents’ goals and preferences.

(Id. ¶¶ 123-31, 134, 137 (internal quotation marks and citation omitted).)

      During the investigation, DOH found that defendants failed to

document how much oxygen they were providing to Sanford; failed to

provide an ongoing assessment of his respiratory status; and failed to

follow procedures in case of a medical emergency. (Id. ¶¶ 140-54.) Slatky

admitted that, had proper protocol been followed, Sanford would have

been treated sooner. (Id. ¶ 156.) And, had Gossman and Lyga informed

the staff of Sanford’s condition, allowing for proper protocol to be followed,

Sanford “would likely have lived.” (Id. ¶ 160.)

B.    Procedural History

      LaRock commenced this action by filing a complaint on May 21,

2019. (Compl., Dkt. No. 1.) Defendants thereafter moved to dismiss.

(Dkt. No. 10.) In response, LaRock filed an amended complaint as of right,

which is now the operative pleading. (Am. Compl.) In her amended

complaint, LaRock alleges the following causes of action: (1) a denial of

                                       7
substantive due process rights pursuant to 42 U.S.C. § 1983; (2) a

violation of rights under the FNHRA and the OBRA regulations; (3) a

violation of New York Public Health Law § 2801-d; (4) negligence; and (5)

medical malpractice. (Id. ¶¶ 178-263.)

                          III. Standard of Review

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

                               IV. Discussion

A.    Substantive Due Process

      In her amended complaint, LaRock advances three theories to

support her substantive due process claim, alleging that defendants

“shocked the conscience, violated any norm of professional judgment, and

were deliberately indifferent to . . . Sanford’s health and safety and to a

known risk of serious and immediate risk of harm to him.” (Am.

Compl. ¶ 226.) However, in her response, LaRock narrows what she plead

to only two theories: deliberate indifference and state-created danger.

(Dkt. No. 18 at 8.) Defendants argue generally that LaRock fails to state a

                                       8
substantive due process claim. (Dkt. No. 14, Attach. 2 at 3-14.) More

specifically, defendants maintain that the deliberate indifference test does

not apply; that the core of LaRock’s allegations concern governmental

inaction; and what little affirmative conduct is alleged does not shock the

conscience. (Id.) In response, LaRock contends that Sanford had a

substantive due process right “to be free from the county’s deliberately

indifferent care,” that the risk to his health was “obvious,” but defendants

failed to provide medical help, and instead “increased the threat of harm to

. . . Sanford,” left him “more vulnerable,” and prevented him from receiving

proper treatment. (Dkt. No. 18 at 8-14.) For the reasons that follow,

defendants’ motion to dismiss LaRock’s substantive due process claim is

denied.

      The Fourteenth Amendment Due Process Clause provides that “[n]o

State shall . . . deprive any person of life, liberty, or property, without due

process of law.” U.S. Const. amend. XIV, § 1. In addition to the guarantee

of a fair process, the Due Process Clause also “cover[s] a substantive

sphere as well, ‘barring certain government actions regardless of the

fairness of the procedures used to implement them.’” County of

Sacramento v. Lewis, 523 U.S. 833, 840 (1998) (quoting Daniels v.

                                        9
Williams, 474 U.S. 327, 331 (1986)). “The Clause is phrased as a

limitation on the State’s power to act, not as a guarantee of certain minimal

levels of safety and security.” DeShaney v. Winnebago Cty. Dep't of Soc.

Servs., 489 U.S. 189, 195 (1989).

     “[I]n a due process challenge to executive action, the threshold

question is whether the behavior of the governmental officer is so

egregious, so outrageous, that it may fairly be said to shock the

contemporary conscience.” Lewis, 523 U.S. at 847 n.8. The Supreme

“Court has said that the ‘shock the conscience’ standard is satisfied where

the conduct was ‘intended to injure in some way unjustifiable by any

government interest,’ or in some circumstances if it resulted from

deliberate indifference.” Rosales-Mireles v. United States, 138 S. Ct.

1897, 1906 (2018) (quoting Lewis, 523 U.S. at 849-50). “It is well-settled

that [government officials’] conduct arising from deliberate indifference can

shock the conscience when [government officials] ‘hav[e] time to make

unhurried judgments, upon the chance for repeated reflection, largely

uncomplicated by the pulls of competing obligations.’” Okin v. Vill. of

Cornwall-On-Hudson Police Dep’t, 577 F.3d 415, 437 n.14 (2d Cir. 2009)

(quoting Lewis, 523 U.S. at 853).

                                     10
      The language of the Due Process Clause “forbids the State itself to

deprive individuals of life, liberty, or property without ‘due process of law,’

but its language cannot fairly be extended to impose an affirmative

obligation on the State to ensure that those interests do not come to harm

through other means.” DeShaney, 489 U.S. at 195. “[I]n certain limited

circumstances[, however,] the Constitution imposes upon the State

affirmative duties of care and protection with respect to particular

individuals.” Id. at 198. “[W]hen the State takes a person into its custody

and holds him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and

general well-being.” Id. at 199-200. An individual is in governmental

custody when he is incarcerated or involuntarily committed to a state

facility. See, e.g., Estelle v. Gamble, 429 U.S. 97 (1976) (recognizing the

government’s obligation to provide medical care to incarcerated prisoners);

Youngberg v. Romeo, 457 U.S. 307 (1982) (recognizing the government’s

obligation “to provide involuntarily committed mental patients with such

services as are necessary to ensure their ‘reasonable safety’ from

themselves and others,” DeShaney, 489 U.S. at 199 (quoting Youngberg,

457 U.S. at 324)). “The [DeShaney] Court stressed that the involuntary

                                       11
nature of the commitment was determinative,” Brooks v. Giuliani, 84 F.3d

1454, 1466 (2d Cir. 1996); but see Soc’y for Good Will to Retarded

Children, Inc. v. Cuomo, 737 F.2d 1239, 1245 (2d Cir. 1984) (stating, in a

case that pre-dated DeShaney, that the voluntariness distinction is

irrelevant), in these so-called “special relationship” cases, Pena v.

DePrisco, 432 F.3d 98, 109 (2d Cir. 2005).

      An affirmative duty to protect may also arise when the state itself

creates or increases the danger. See Pena, 432 F.3d at 108. The

“distinction between these [two] categories of [affirmative duty] cases

suggests that ‘special relationship’ liability arises from the relationship

between the state and a particular victim, whereas ‘state created danger’

liability arises from the relationship between the state and [a] private

assailant.” Id. at 109 (emphasis added). The state-created danger theory

turns on whether the governmental conduct is passive or affirmative, the

latter of which will support such a claim. Id. at 109-10.

      With these principles in mind, the court turns to LaRock’s two

theories of liability: deliberate indifference and affirmative duty by virtue of




                                       12
a state-created danger.4 (Dkt. No. 18 at 8.)

     1.    Deliberate Indifference

     At this juncture, LaRock has stated a claim under the deliberate

indifference theory, because she has sufficiently alleged that defendants

are state actors, who knew or should have known of a serious and

immediate risk of harm to Sanford, and failed to take action. See Lewis,

523 U.S. at 847 n.8; (Am. Compl. ¶¶ 224-26.) According to LaRock, the

risk to Sanford’s health was “obvious,” but the nursing home repeatedly left

him unfed, unchanged, unmedicated, covered in his own feces, and

generally unattended. (Id. ¶¶ 28-37.) When this was brought to Slatky’s

attention, he “threatened that any paperwork would be ‘lost’ if [] LaRock

complained about the Nursing Home to DOH.” (Id. ¶ 49.) Similar

complaints had allegedly been brought to the nursing home’s attention, but

defendants “typically rebuffed and ignored their complaints.” (Id. at ¶¶

      4
        As defendants argue, (Dkt. No. 26, Attach. 1 at 3-4), it is not
apparent from the amended complaint that LaRock was advancing a
state-created danger theory. Assuming without deciding that she alleged
such a theory, it fails for the reasons explained herein. Additionally, the
parties argue at length about the voluntariness of Sanford’s residence at
the Albany County Nursing Home, (Dkt. No. 18 at 8-10; Dkt. No. 26,
Attach. 1 at 1-3), but this would only be relevant under the unpursued
theory of special relationship giving rise to an affirmative duty. As such,
the court does not address it here.
                                     13
181-221.)

      Further, on the day of Sanford’s death, he was “in obvious respiratory

failure,” but defendants failed to provide medical help. (Id. ¶¶ 113-15.) As

uncovered by the DOH’s investigation, and admitted by Slakty, the nursing

home failed in several aspects of its treatment of Sanford, and, had proper

protocol been followed, he would have been treated sooner.

(Id. ¶¶ 123-68.)

      LaRock’s allegations sufficiently support that defendants, who were

responsible for Sanford’s well-being and medical care, acted with

deliberate indifference to the serious and immediate risk of harm to

Sanford that shocks the conscience, and would provide a reasonable jury

with a valid basis to so find, subject to further arguments and discovery by

the parties. Accordingly, LaRock’s claim under the deliberate indifference

theory survives defendants’ motion to dismiss.

            2.     State-Created Danger

      To the extent LaRock’s amended complaint can be read as alleging

an affirmative duty under the state-created danger doctrine, such theory of

liability does not apply here. This is so because the harm suffered is not

alleged to be the result of some private assailant’s conduct, which was

                                     14
encouraged or otherwise countenanced by the state. Rather, LaRock

argues that the behavior of individual defendants, all of whom are

government officials, constituted the requisite affirmative acts. (Dkt. No. 18

at 15.) In advancing her argument that the state-created danger theory

does not require a violent act by a private third party, LaRock attempts to

rely on Pena and Lombardi. (Id.) However, in Pena, the violence was by

an off-duty police officer who was “acting in his personal capacity and was

therefore not a state actor.” 432 F.3d at 107 (emphasis added). LaRock’s

reliance on Lombardi fares no better. There, in dicta, the Second Circuit

posited that the state-created danger theory arguably lay where

environmental conditions caused harm because “the defendants, with

knowledge of the serious health risks posed by these conditions, falsely

represented to the public that it was safe from any such risks.” Lombardi v.

Whitman, 485 F.3d 73, 80 (2d Cir. 2007). However, Lombardi was

disposed of on other grounds. Id. at 81 (“[W]e decide the case on the

ground that the conduct alleged, even assuming causation, does not shock

the conscience.”). Accordingly, LaRock’s claim under the state-created

danger theory fails.

      For the foregoing reasons, defendants’ motion to dismiss LaRock’s

                                     15
substantive due process claim is denied, insofar as LaRock alleges a claim

under the deliberate indifference theory.

B.    Monell Claim

      As for the nursing home and Albany County, defendants assert that

LaRock has failed to state a Monell claim because LaRock fails to mention

policymakers or training, fails to provide a “plausible, non-conclusory

allegation that a formal policy was officially endorsed by the municipality,”

and “fails to plead a constitutional violation at all.” (Dkt. No. 14, Attach. 2

at 19-21.)

      A municipality may be liable under § 1983 if a municipal “policy or

custom” causes “deprivation of rights protected by the Constitution.”

Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 690-91 (1978). “A

policy or custom may be established by any of the following: (1) a formal

policy officially endorsed by the municipality; (2) actions or decisions made

by municipal officials with decision-making authority; (3) a practice so

persistent and widespread that it constitutes a custom through which

constructive notice is imposed upon policymakers; or (4) a failure by

policymakers to properly train or supervise their subordinates, such that

the policymakers exercised ‘deliberate indifference’ to the rights of the

                                       16
plaintiff.” Thomas v. City of Troy, 293 F. Supp. 3d 282, 298 (N.D.N.Y.

2018) (citations omitted).

      Here, LaRock has alleged sufficient factual detail that defendants

violated Sanford’s constitutional rights resulting from defendants’ “pattern

and practice of mistreatment, and . . . policy of understaffing.” (Am.

Compl. ¶¶ 178-222.) For example, LaRock contends that the nursing

home left residents to sit in their own bodily fluids; failed to provide them

with proper end-of-life care and follow proper protocol; did not properly

feed them or administer medication; and left them in high-risk positions.

(Am. Compl. ¶¶ 5, 32, 34-35, 111-14, 123-31, 134, 137, 140-54.) A

reasonable jury could find a sufficient basis for Monell liability in the

nursing home’s lack of response to the complaints made by residents’

families. Accordingly, defendants’ motion to dismiss LaRock’s Monell

claim is denied.

C.    42 U.S.C. § 1983 and the FNHRA

      Defendants argue that LaRock fails to state a cause of action under

42 U.S.C. § 1983 based on a violation of the FNHRA or the OBRA

regulations because 42 U.S.C. § 1396r does not give rise to a private right

of action. (Dkt. No. 14, Attach. 2 at 14-18.) Defendants primarily rely on

                                       17
Baum v. Northern Dutchess Hospital, which held that the FNHRA does not

give rise to a private right of action under § 1983. See 764 F. Supp. 2d

410, 428 (N.D.N.Y. 2011). In contrast, LaRock argues that the FNHRA

creates an enforceable right under § 1983, and primarily relies on

Pantalone v. County of Fulton, which held that a plaintiff does have

individual rights conferred by the FNHRA, enforceable through § 1983.

See No. 6:10-CV-913, 2011 WL 1457935, at *8 (N.D.N.Y. Apr. 15, 2011).

      At this juncture, recognizing this split, the court need not resolve

whether FNHRA provides a private right of action, and will revisit the issue

at a later time, subject to further argument, in particular, on the substantive

due process claim. Accordingly, defendants’ motion to dismiss LaRock’s

cause of action under 42 U.S.C. § 1983 based on a violation of the FNHRA

or OBRA regulations is denied.

D.    State Law Claims

      Given the survival of LaRock’s federal claims, defendants’ argument

that the court should decline to exercise supplemental jurisdiction over

LaRock’s state law claims for negligence, medical malpractice, and a

violation of New York Public Health Law § 2801-d, (Dkt. No. 14,

Attach. 2 at 21-23), is rejected. Accordingly, defendants’ motion to dismiss

                                      18
LaRock’s state law claims is denied.

                                V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that defendants’ motion to dismiss (Dkt. No. 14) is

DENIED; and it is further

      ORDERED that defendants shall respond to the Amended Complaint

within the time allotted by the rules; and it is further

      ORDERED that the parties shall contact Magistrate Judge Daniel J.

Stewart to schedule further proceedings; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

March 31, 2020
Albany, New York




                                        19
